Citation Nr: 0808963	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back pain with limitation of motion and history of lumbar 
disc, currently rated 40 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of jaw fracture, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased disability rating for 
hyperthyroidism, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A notice of disagreement was filed in August 2003, 
a statement of the case was issued in November 2003, and a 
substantive appeal was received in January 2004.  

The issues of entitlement to increased disability ratings for 
residuals of jaw fracture and chronic low back pain with 
limitation of motion and history of lumbar disc are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's hyperthyroidism is not productive of 
tachycardia, tremor, increased pulse pressure or blood 
pressure; emotional instability and fatigability; thyroid 
enlargement, eye involvement, muscular weakness, loss of 
weight, and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7900 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for herniated disc, 
hyperthyroid, and broken jaw prior to enactment of the VCAA.  
The veteran's appeal stems from a July 2003 rating decision 
which evaluated hyperthyroidism as 10 percent disabling 
effective July 22, 2002, continued a 10 percent disability 
rating for residuals of jaw fracture, and evaluated chronic 
low back pain with limitation of motion and history of lumbar 
disc as 30 percent disabling effective July 22, 2002.  In 
April 2001, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the hyperthyroidism issue addressed on the 
merits in the following decision.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of the hyperthyroidism and the effect of that 
worsening on employment and daily life.  In fact, the 
veteran's April 2004 statement includes assertions by him as 
to the types of evidence necessary to show a worsening or 
increase in the severity of the hyperthyroidism.  Moreover, 
the veteran in this case has been represented in the appeal 
by Disabled American Veterans, and the Board believes it 
reasonable to assume that this major national service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since 2003.  Further, the present case involves a downstream 
issue of assignment of a higher rating, and the rating 
criteria have been furnished to the veteran and discussed by 
the RO in explaining the reasons and bases for the RO's 
determination.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the 
hyperthyroidism issue to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran with regard to the hyperthyroidism issue.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to initial certification of the veteran's 
claims to the Board.  Thereafter, the RO issued VCAA letters 
to the veteran in November 2002 and September 2007.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased ratings issues, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In September 2007, the veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased rating 
for hyperthyroidism, any question as to the appropriate 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the hyperthyroidism issue.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of hyperthyroidism.

Criteria & Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

A November 1995 rating decision granted service connection 
for hyperthyroidism and assigned a noncompensable disability 
rating under Diagnostic Code 7900.  The July 2003 rating 
decision from which this appeal arises increased the 
disability rating to 10 percent effective July 22, 2002 under 
Diagnostic Code 7900.  

Diagnostic Code 7900 warrants a 10 percent rating for 
hyperthyroidism when there is tachycardia, which may be 
intermittent, and tremor, or when continuous medication is 
required for control.  A 30 percent rating requires 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent rating requires emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  A 100 percent rating requires 
thyroid enlargement, tachycardia, eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  Note (1) to 
the Code provides that if disease of the heart is the 
predominant finding, evaluate as hyperthyroid heart disease 
(Code 7008) if doing so would result in a higher evaluation.  
Note (2) to the Code provides that if ophthalmopathy is the 
sole finding, evaluate as impairment of field vision 
impairment (Code 6080); diplopia (Code 6090); or impairment 
of central visual acuity (Codes 6061-6079).  38 C.F.R. § 
4.119, Code 7900. 

VA outpatient treatment records dated in June 1999 reflect 
that the veteran was assessed with hyperthyroidism.  

The veteran underwent a VA examination in July 1999.  He 
stated that his hyperthyroidism was diagnosed with blood test 
and a thyroid scan.  He stated that his papazole for six 
months and blood test returned to normal.  He claimed that a 
couple of years later, he had a recurrence of symptoms.  He 
reported that he was treated for hyperthyroidism and again in 
three to four months the blood test returned normal.  He 
stated that he checked the blood test himself and then 
stopped the medication himself.  He claimed that subsequently 
six months to one year later, his symptoms returned and he 
saw a physician.  He reported that a blood test was done and 
was normal and, therefore, no medications were started.  He 
stated that since then, he got symptoms every three to four 
months, however, when he went in for a blood test, it was 
normal.  He reported that he did not see a regular physician.  
He claimed that he went back and forth between the United 
States and Greece and he saw whoever was available when he 
went.  His symptoms, he stated, when he had them, consisted 
of sweating, feeling cold, irregular heartbeats, tremor, good 
appetite, but weight loss.  He reported that he lost ten 
pounds in the previous six months, but he was not sure 
whether that was due to symptoms of hyperthyroidism or being 
started on depression medication.  He stated that he 
currently did not have those symptoms.  He claimed that he 
had a thyroid-stimulating hormone (TSH) done in June 1999, 
which was 1.17, with the normal range between 0.35 and 5.5.  

Upon physical examination, the veteran's blood pressure was 
120/88, and his pulse rate was 80 and regular.  
Cardiovascular examination revealed S1 and S2, regular rate 
and rhythm, no S3, S4, or murmurs.  The examiner diagnosed 
hyperthyroidism in the past, with the last TSH normal on no 
medications.  

VA outpatient treatment records dated in March 2000 reflect 
that the examiner favored a diagnosis of subacute 
thyroiditis.  The examiner noted that his episodic bouts of 
depression could very well reflect depression exacerbated by 
a period of hypothyroidism as part of the bimodal phase of 
subacute thyroiditis (hypothyroidism blending into 
euthyroidism which blends into bypothyroidism before 
returning to euthyroidism).  In May 2000, the thyroid was 
assessed as clinically euthyroid.  The examiner noted that if 
the veteran had very mild subacute thyroiditis, it was not 
affecting the thyroid function and was much too mild to 
require analesics.  

The veteran underwent another VA examination in December 
2002.  The veteran stated that he was diagnosed with 
hyperthyroidism in 1994 when he was in the Navy.  He reported 
that when he came back to the United States, he was also 
suffering from depression and anxiety for a couple of years 
and was on antidepressant treatment.  He stated that within 
five months, he went to the primary care doctor at New 
Brunswick and had symptoms of shakiness, felt fatigued and 
was sweating.  He also reported having weakness and irregular 
heartbeats, so he was again checked for the thyroid and found 
to have hyperthyroidism.  At the time of examination, he 
denied having any heat or cold intolerance but stated that he 
lost 35 pounds of weight in three months.  He reported no 
history of constipation or diarrhea but stated that he 
sometimes still felt shakiness and had blurring of vision 
around three times a week.  He stated that the 
hyperthyroidism affected his memory and concentration, but he 
was getting better after he started treatment.  He claimed 
that he always had an enlarged thyroid and always had pain on 
swallowing but denied having any hoarseness of voice and 
occasionally had shortness of breath but denied having any 
recent symptoms.  He reported no history of swelling over the 
extremities.  Mentally, he stated that he was still slightly 
depressed.  He claimed that he was not completely normal but 
thyroid medication helped him.  

Upon physical examination, the veteran's blood pressure was 
110/70.  A cardiovascular system examination found S1 and S2 
present.  No S3 or murmurs were detected.  Thyroid 
enlargement of 5 X 4 cm was reported.  Minimal tremors with 
stretching of the hands were reported.  There was no muscle 
atrophy; muscle strength was reported as 5/5.  The examiner 
diagnosed thyroid disease.  

VA outpatient treatment records dated in January 2005 reflect 
that the veteran was assessed with Graves' disease.  

The veteran underwent another VA examination in September 
2006.  The veteran stated that he continued to tire easily, 
but was able to put in a full day's work as a full-time 
college student.  The examiner noted that the veteran's 
mental status was normal and he had no neurologic, 
cardiovascular or gastrointestinal symptoms.  He had no 
difficulty swallowing and no respiratory obstruction due to 
pressure on the larynx.  He stated that he felt a palpable 
lump in his neck.  He reported no cold or heat intolerance.  
He had no constipation, but stated that he periodically had 
diarrhea.  His weight had been stable.  

Upon physical examination, the examiner found clinical 
evidence of thyromegaly.  There were no palpable nodules.  
The thyroid was approximately 2-1/2 times its normal size.  
The veteran's pulse was 60 and regular and his blood pressure 
was 118/80.  His pupils were equal, regular, and reacting to 
light.  There was no lid lag.  Extraocular movements were 
intact.  The veteran had no vision abnormalities.  The 
examiner found PMI in the fifth space inside the 
midclavicular line.  The veteran's heart sounds were normal 
without murmur or gallop.  His lungs were clear to percussion 
and auscultation.  Upon neurological examination, there was 
no tremor.  Motor strength was 5/5 bilaterally.  Deep tendon 
flexes were normal.  He had no evidence of myxedema.  
Laboratory data performed in June 2006 showed a free T4 0.78, 
with the range being 0.58 to 1.64 nanograms/deciliter, and 
TSH 1.10, with the range being 0.34 to 5.80 units/milliliter.  
The examiner diagnosed hyperthyroidism (Graves disease) and 
noted that there was no increase in severity since laboratory 
data confirmed his euthyroid status.  

The record shows that the veteran does have some thyroid 
enlargement and slight tremors have been reported.  However, 
there is no elevated blood pressure or tachycardia.  He has 
no vision abnormalities, and no evidence of muscle atrophy.  
The 2006 examination showed no neurologic, cardiovascular or 
gastrointestinal symptoms.  The veteran has not been noted to 
have tachycardia, or increased pulse pressure or blood 
pressure to warrant a 30 percent disability rating under 
Diagnostic Code 7900.  For example, upon VA examination in 
September 2006, the veteran's pulse was 60 and regular and 
his blood pressure was 118/80.  Thus, the veteran has not 
demonstrated that he warrants a disability rating greater 
than 10 percent.  

At this point the Board acknowledges some evidence which 
shows depression.  The Board notes that service connection 
has already been established for post-traumatic stress 
disorder as well as fibromyalgia with depression.  It does 
not appear that any emotional problems are related to the 
hyperthyroidism to any significant degree.  At any rate, it 
would appear that psychiatric symptomatology is already 
contemplated under the ratings for the PTSD and fibromyalgia 
with depression.  

In sum, the Board is compelled to find that the preponderance 
of the evidence is against entitlement to a schedular rating 
in excess of 10 percent for the hyperthyroidism.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hyperthyroidism is 
not warranted.  To this extent, the appeal is denied.   


REMAND

Residuals of Jaw Fracture

A November 1995 rating decision granted service connection 
for residuals of fractured jaw with a noncompensable 
disability rating under Diagnostic Code 9903.  A January 2000 
rating decision increased the disability rating for jaw 
fracture to 10 percent effective May 28, 1999 under 
Diagnostic Code 9905. 

The veteran underwent a VA examination in October 2006.  The 
examiner diagnosed paresthesia consisting of hyperesthesia 
and pain in the right facial and mandibular area.  The 
diagnosis of paresthesia consisting of hyperesthesia suggests 
that the veteran may suffer from current disability related 
to nerve damage.  It is unclear from the October 2006 
examination report whether this is a residual of the jaw 
fracture or a separate trauma to the face which is not 
service-related.  Under these circumstances, the Board 
believes that VA is required to afford the veteran an 
examination and obtain a medical opinion.  

Chronic Low Back Pain

A rating decision dated in November 2003 increased the 
disability rating of chronic low back pain with limitation 
and history of lumbar disc to 40 percent effective July 22, 
2002.  A Supplemental Statement of the Case (SSOC) issued in 
November 2006 stated that the chronic low back pain with 
limitation of motion and history of lumbar disc continued to 
be rated 20 percent disabling.  In other words, the record 
does not show that the RO has correctly stated the veteran's 
current level of disability rating.  Due to the conflicting 
nature of the November 2003 rating decision and November 2006 
SSOC, this matter must be returned to the RO for issuance of 
another SSOC.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the residuals of jaw 
fracture and chronic low back pain 
disability rating issues on appeal, the 
RO should furnish the veteran a VCAA 
notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether he suffers from nerve 
damage in the facial area and, if so, 
whether such disability is a residual of 
the jaw fracture.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  If current nerve damage 
in the facial area is found on 
examination, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the nerve 
damage is a residual of the jaw fracture.  
A rationale for such opinion should be 
furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
and determine whether any nerve damage 
in the facial area should be considered 
a residual of the jaw fracture.  If so, 
the RO should rate the nerve damage 
under applicable diagnostic criteria.  
The RO should also review the evidence 
pertinent to the issue of entitlement 
to an increased rating for the service-
connected chronic low back pain with 
limitation of motion and history of 
lumbar disc.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case with regard to the issue of an 
increased rating for residuals of a jaw 
fracture and the issue of an increased 
rating for chronic low back pain with 
limitation of motion and history of 
lumbar disc.  The supplemental 
statement of the case should clearly 
show consideration of a rating for the 
back disability in excess of the 
currently assigned 40 percent.  After 
the veteran and his representative are 
afforded an opportunity to respond, the 
case should be returned to the Board 
for appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


